internal_revenue_service number release date index number -------------------- --------------------------------- ------------------------ ---------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ----------------- telephone number -------------------- refer reply to cc psi b04 plr-151149-11 date may legend legend decedent spouse trust year year date dear ---------------- -------------------- ---------------------- -------------------------------------------- ------- ------- ------------------- this responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to a_trust the facts submitted and the representations made are as follows on date in year decedent created trust an irrevocable_trust with gst tax potential on the same date decedent transferred stock to trust date is prior to date decedent and spouse hired a tax professional to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on these tax returns decedent and spouse elected under sec_2513 to treat all gifts made in year as made one-half by each of them the tax professional inadvertently failed to allocate decedent’s and spouse’s gst_exemption to the transfer to trust on their respective form_709 decedent died in year in the course of dealing with decedent’s estate the executors of his estate discovered the failure to allocate gst_exemption to trust it has been represented that no other gifts were made to trust and that there have been no taxable terminations of or taxable_distributions from trust it has also been represented plr-151149-11 that decedent and spouse have sufficient gst_exemption available to allocate to their portion of the transfer to trust in year the executors of decedent’s estate and spouse are requesting an extension of time to allocate decedent’s and spouse’s gst_exemption to their respective portion of the transfer to trust in year they are also requesting that the allocations be effective as of the date of the transfer and be based on the fair_market_value for federal estate_tax purposes of the transfer on the date the transfer was made law and analysis sec_2513 provides generally that for gift_tax purposes if the parties’ consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides for the year at issue that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of plr-151149-11 one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executors of decedent’s estate and spouse are granted an extension of time of days from the date of this letter to allocate decedent’s and spouse’s available gst_exemption to their respective portion of the year transfer to trust the allocations will be effective as of the date of the transfer and will be based on the fair_market_value for federal estate_tax purposes of the transfer on the date the transfer was made the executors of decedent’s estate and spouse should make the allocations on supplemental form sec_709 for year the executors and spouse should file the supplemental form sec_709 with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-151149-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner by _____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries cc
